DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claims 11-18 are currently being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first shank configured to attach to one end of the plurality of fins and a second shank configured to attach to an opposite end of the plurality of fins, the first shank including a manifold section fluidly connected to an inlet of said channels of said plurality of fins and said second shank including a manifold section fluidly connected to an outlet of said channels of said plurality of fins” as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 6 shows only a first shank 320 attached to one end and a second shank 320 attached to an opposite end of only one fin 43 with each shank including a manifold 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Objections
Claim 11 is objected to because of the following informalities:  
in lines 5, 8 and 10 “channels” should be – circulation channels --; 

in lines 13-14 “the turbojet engine, and, on the other, internally, an upstream section of” should be – the turbojet engine and delimiting internally an upstream section of --;
in line 16 “ferrule intended to delimit, on one hand, externally a” should be – ferrule delimiting externally a --;
in lines 17-18 “the turbojet engine, and, on the other, internally, said at least” should be – the turbojet engine and delimiting internally said at least --;
in line 21 “ferrules, delimiting upstream at least one intermediate space and downstream” should be – ferrules and delimiting upstream at least one intermediate space and delimiting downstream --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the plurality of fins include channels” which is unclear as to whether each fin of the plurality of fins includes more than one channel or if each fin of the plurality of fins has one channel resulting in more than one channel so that one of ordinary skill in the art is not able to determine the scope of the claimed subject matter and therefore the recitation renders the claim indefinite. Claims dependent upon claim 11 are also rejected.
Claim 11 recites “a first shank configured to attach to one end of the plurality of fins and a second shank configured to attach to an opposite end of the plurality of fins”  which is unclear as to whether a first and second shank are configured to attach to respectively one end and an opposite end of the plurality of fins such that there is only one first shank and only one second shank and only one end and only one opposite end are being claimed, or a first shank and a second shank are configured to attach to respectively one end and an opposite end of each fin of the plurality of fins such that there are more than one first shank and more than one second shank and more than one end and more than one opposite end are being claimed so that one of ordinary skill in the art is not able to determine the scope of the claimed subject matter and therefore the recitation renders the claim indefinite. Claims dependent upon claim 11 are also rejected.
Claim 11 recites “the first shank including a manifold section fluidly connected to an inlet of said channels of said plurality of fins and said second shank including a manifold section fluidly connected to an outlet of said channels of said plurality of fins.” This recitation is unclear whether there is one manifold section fluidly connected to one inlet of each channel(s) of each fin of the plurality of fins such that more than one 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al. (WO2016185119; English machine translation is attached and used for citations) in view of Rambo et al. (US20180038243), Bordoni (FR2989108; English machine translation is attached and used for citations) and Chen et al. (US4771825).

    PNG
    media_image1.png
    655
    919
    media_image1.png
    Greyscale

Regarding independent claim 11 and dependent claims 12, 17 and 18, with reference to Fig. 1, Lacroix discloses an aircraft turbojet engine (12; page 3 line 1) having an intermediate housing (11) which includes a hub (10 page 2, lines 9-10 under State of the Art; the hub includes discharge valves also known as variable bleed valves, VBVs per page 2 para. 4 under Description which are element 23 in Fig. 1), including a discharge duct (30; flow via VBV 23 is discharged through this duct), having an inlet end (labeled in annotated Fig. 1) and an outlet end (labeled in annotated Fig. 1) and defining an air passage (FD which is discharge flow from the primary flow including air circulates through the passage formed by discharge duct 30; page 3 para. 8, and page 2 para. 7) from at least one discharge inlet orifice (31) to at least one secondary outlet orifice (29), and including an ejection grille (32) disposed at a level of the outlet end (32 is at a level 
and the hub further including: 
- an inner annular ferrule (13) delimiting externally a primary flow space (20 is a primary flow space where 13 delimits 20 which is external of 13 with respect to 19 intermediate space and ZC inter-jet zone in Fig. 1) of a primary gas flow in the turbojet engine (page 3 para. 3) and delimiting internally (13 delimits ZC which is internal of 13 with respect to 20 in Fig. 1) an upstream section of at least one inter-jet zone (ZC in Fig. 1; per page 3 para. 12 the inter-jet zone ZC is a core zone and the section of ZC shown in Fig. 1 is upstream with respect to the core and therefore an upstream section of ZC), the inner annular ferrule being provided with at least one primary air passage orifice (21), 
- an outer annular ferrule (14) delimiting externally a secondary flow space (27 is a secondary flow space where 14 delimits 27 which is external of 14 with respect to 19 and ZC in Fig. 1) of a secondary gas flow (F2) in the turbojet engine and delimiting internally (14 delimits ZC which is internal of 14 with respect to 27 in Fig. 1) said at least one inter-jet zone, the outer annular ferrule being provided with said at least one secondary air passage outlet orifice (29), 
- a downstream cross flange (16), connecting the inner and outer annular ferrules (16 connects 13 and 14 in Fig. 1) and delimiting upstream at least one intermediate space (19 is an intermediate space where 16 delimits 19 which is on the upstream side of 16) and delimiting downstream said at least one inter-jet zone (16 delimits ZC which 
Lacroix does not disclose the plurality of fins include channels for circulating a fluid to be cooled so as to form a heat exchange system, and a first shank configured to attach to one end of the plurality of fins and a second shank configured to attach to an opposite end of the plurality of fins, the first shank including a manifold section fluidly connected to an inlet of said channels of said plurality of fins and said second shank including a manifold section fluidly connected to an outlet of said channels of said plurality of fins.
Rambo teaches a turbofan engine with a variable bleed valve system (VBV 182) between the LP compressor 122 and HP compressor 124 with an oil cooling system 184 located in the outlet of the discharge duct of the VBV system (Fig. 1; para. 26).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Lacroix to include an oil cooling system at the outlet as taught by Rambo of the VBV discharge duct of Lacroix  in order to use the VBV discharge flow to cool engine oil subjected to high heat demands at low speed engine operating conditions, such as ground operating conditions where fan stream air drawn through the bypass duct is low or not-present, to decrease engine weight and improve engine efficiency (Rambo paras. 3 and 19).
Lacroix in view of Rambo is silent regarding the plurality of fins include channels for circulating the fluid to be cooled in the heat exchange system, and a first shank configured to attach to one end of the plurality of fins and a second shank configured to attach to an opposite end of the plurality of fins, the first shank including a manifold 

    PNG
    media_image2.png
    601
    987
    media_image2.png
    Greyscale

As best understood:
the plurality of fins includes channels is interpreted as each fin of the plurality of fins includes more than one channel,
a first shank configured to attach to one end of the plurality of fins and a second shank configured to attach to an opposite end of the plurality of fins is interpreted as a first shank configured to attach to one end of each fin of the plurality of fins and a second shank configured to attach to an opposite end of each fin of the plurality of fins where each fin has a first shank and a second shank; and 
the first shank including a manifold section fluidly connected to an inlet of said channels of said plurality of fins and said second shank including a manifold section fluidly connected to an outlet of said channels of said plurality of fins is interpreted as the first shank of each fin of the plurality of fins includes a manifold section fluidly connected to an inlet of each channel of the plurality of channels of each fin and the second shank of each fin of the plurality of fins includes a manifold section fluidly connected to an outlet of each channel of the plurality of channels of each fin. 
Bordoni teaches an invention related to heat exchangers in aircraft turbomachines and vanes in the turbomachines (page 2 first paragraph under Description). Bordoni teaches a heat exchanger formed by a vane (4a Fig. 1) disposed in an airflow (F2 Fig. 1), the vane having oil flow circulation channels (channels indicated by 7 in Fig. 1) and a first and a second shank (shanks indicated by 8 and each labeled in annotated Fig. 1) with the first shank including a manifold section (labeled in annotated Fig. 1) fluidly connected to an inlet of each channel (as shown in annotated Fig. 1, the inlet of each channel 7 is fluidly connected to the manifold section as indicated by flow arrows F1) with the second shank including a manifold section fluidly connected to an outlet of each channel (as shown in annotated Fig. 1, the outlet of each channel 7 is fluidly connected to the manifold section as indicated by flow arrows F1) for circulating oil to be cooled inside the vane 4a, and an airflow designated by F2 which comes into contact with the vane 4a (annotated Fig. 1; page 4, para. 2, lines 10-17, 26-28). 
Bordoni teaches (as recited in claim 12) the circulation channels (7) extend inside the vane (4a) parallel with one another (as shown in Fig. 1 the channels labeled 7 in 4a are parallel with each other).

Lacroix in view of Rambo and Bordoni are silent regarding the first shank being configured to attach to the one end of each fin of the plurality of fins and the second shank being configured to attach to the opposite end of each fin of the plurality of fins.

    PNG
    media_image3.png
    503
    931
    media_image3.png
    Greyscale

Chen teaches a heat exchanger with a plurality of tubes through which a heated fluid flows and transfers heat to surfaces in thermal contact with the tubes with a cooling fluid such as air flowing past to remove heat from the heat exchange surfaces (Col 1 lines 7-14). As seen in annotated Fig. 1, Chen teaches a first shank configured to attach to a tube bundle at one end of the tube bundle and a second shank configured to attach to the opposite end of the tube bundle where the components are separate and configured to be attached. 
In the invention of Lacroix in view of Rambo and Bordoni the first shank is at one end of each fin and a second shank is at the opposite end of each fin, and although the shanks and the fin appear to be separate components that are attached to each other in Fig. 1 of Bordoni, Bordoni does not explicitly teach the shanks and each fin are configured to be attached. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first shank configured to attach to the one end of each fin and the second shank configured to 

Regarding claim 15, Lacroix in view of Rambo, Bordoni and Chen teaches all that is claimed in claim 11 discussed above, but is silent regarding the fins are formed by an additive manufacturing method. However, regarding the recitation “are formed by an additive manufacturing method”: in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case the fins), does not depend on its method of production (i.e. obtained by an additive manufacturing method), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

claim 16, Lacroix in view of Rambo, Bordoni and Chen teaches all that is claimed in claim 11 discussed above, and, with reference to Fig. 1, Lacroix further discloses 
at least one discharge valve (23) comprising at least one movable gate (24) suitable for extracting, from said at least one primary air passage orifice (21), air circulating in the primary flow space (20) and for directing said air to said at least one intermediate space (19) (air extracted by gate 24 flows into intermediate space 19; page 3 paras. 9-11), wherein said air is directed towards the discharge duct (30) (the air in the intermediate space then flows towards the discharge duct 30; page 3 paras. 9-11), the discharge duct situated in said at least one inter-jet zone (ZC) (discharge duct 30 is located in ZC as shown in Fig. 1 and per page 3 para. 12) and formed to provide the air passage from said at least one discharge inlet orifice (31) to said at least one secondary outlet orifice (29) to direct the air extracted via said at least one discharge valve into the secondary flow space (27) (air extracted via discharge valve 23 is discharged into the secondary flow space 27 after flowing through the intermediate space 19 and the discharge duct 30; page 3 paras. 9-11).   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Rambo, Bordoni and Chen as applied to claim 11 above, and further in view of Hughes et al. 4966230.
Regarding claim 13, Lacroix in view of Rambo, Bordoni and Chen teaches all that is claimed in claim 11 discussed above, but does not teach the circulation channels have a circular shaped cross-section. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Lacroix in view of Rambo, Bordoni and Chen to have the circulation channels have a circular shaped cross-section as taught by Hughes because the use of tubes with a circular cross section allows the heat exchanger to withstand the highest possible burst pressures while being built with the thinnest stock possible (Hughes Col 5 lines 24-29).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix in view of Rambo, Bordoni and Chen as applied to claim 11 above, and further in view of Reifel et al. (US20090294112).
Regarding claim 14, Lacroix in view of Rambo, Bordoni and Chen teaches all that is claimed in claim 11 discussed above, but does not teach the circulation channels have a star shaped cross-section.
Reifel teaches tubes for heat exchangers which may be used in oil coolers and in power plants (para. 55). Reifel teaches a tubing passage cross-section that is star shaped, i.e. similar to applicant’s star shaped cross-section shown in figure 5 of the instant application (Fig. 7). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cross-section of the circulation channels in the invention of Lacroix in view of Rambo and Bordoni to be star shaped as taught by Reifel for improved heat transfer performance (Reifel para. 40) because the 
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are moot in light of the new combination of references and new grounds of rejections used above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741